1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lacks antecedent basis for “the bottom wall.” Claim 11 lacks antecedent basis for “the plurality of frustroconical plates.” In claims 14 and 15, the structural relationship of the second and third clarifiers to the system as a whole is unclear.
The dependencies of claims 14-17 are unclear. Claim 14 depends from claim 1; while claim 15 depends from claim 13, thereby lacking basis for a third single stage clarifier; as well as lacking antecedent basis for the second single stage clarifier in dependent claims 16 and 17. It appears that claim 15 should depend from claim 14; however, this would result in lack of antecedent basis for the second outlet streams and second outlets of claim 17, unless the dependency of claim 14 would be claim 13. In addition, leaving the dependency of claim 14 as claim 1 would render “a first” in claim 16 and “as second” in claim 17 as indefinite, as to the relative locations of the two 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flowers (1,701,068).
	Figures 4 and 5 of Flowers discloses a clarifier having a housing (31, 32) with a mixing section having an impeller (41) on a shaft (40) and an overlying clarifier section with nested plates (33), with a baffle (47) and an opening in the a wall of the mixing section below the plates (45), and having an upper clarified liquid chamber (34), as claimed.
5.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (3,615,025).
Rice discloses a clarifier having a housing (10) with a mixing section with an impellor on a shaft (18) with an overlying clarifier section with nested plates (30, 32), as claimed.
6.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuckerman (3,635,346).
	Zuckerman discloses a clarifier having a housing (10) with a mixing section (34) with an impellor on a shaft (38) with an overlying clarifier section with nested plates (60), as claimed.
7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (3,353,676), Duff (3,473,665) or Gikis (4,416,764).
	Hirsch, Duff and Gikis each disclose clarifiers having housings, mixing sections and concentric clarification sections, as claimed.
8.	Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice or Zuckerman in view of Duff.
	Claim 5 differs from Rice or Zuckerman in recitation of a baffle spaced within the outer wall of the mixing section. It is known to have such a baffle in a mixing section, as exemplified by Duff (baffle 20, inside 18) and would therefore have been an obvious addition to the clarifiers of Rice or Zuckerman, to improve circulation and mixing.
	Claim 6 differs in recitation of an opening in a wall of the mixing section below the lowermost plate, while claim 7 recites an opening in a bottom wall along an axis of the housing. This is known, as shown by Duff (30), and would have been an obvious 
	With respect to claims 8-13, these are shown by both Rice and Zuckerman. In Rice, the clarified liquid chamber is 20, a second stream is colleted at the bottom in 24. Outlets are not shown, but disclosed, see column 2, lines 20-33. In Zuckerman, the collecting channel is 70, outlets are 48 and 72.
9.	Claims 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim13 above, and further in view of North or Galper.
	The claims recite two or three clarifiers. A series of three is shown by North, while two in parallel are shown by Galper, It would therefore have been obvious for one skilled in the art to provide plural clarifiers of the references applied to claim 13, in series to improve clarification; or in parallel to provide greater capacity.
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 11, 13, 16-18, 20 and 21 of 16/937032. Although the claims at issue are not identical, they are not patentably distinct from each other because The co-pending claims pbviously comprise the subject matter of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claims 5-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 11, 13, 16-18, 20 and 21 of copending Application No 16/937032 in view of Duff. 
Claim 5 and its dependent claims recite a baffle in the wall of the mixing section; while claims 6, 7 and their dependent claims recite an opening in the bottom wall of the mixing section. These are disclosed, but not claimed in the parent application, but would have been obvious, due to their disclosure by Duff.   
This is a provisional nonstatutory double patenting rejection.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778